Title: From Thomas Jefferson to John Benson, 6 September 1807
From: Jefferson, Thomas
To: Benson, John


                        
                            Sir
                            
                            Monticello Sep. 6. 07.
                        
                        After the daily mail to the Secretary of State & myself which leaves Fredericksburg tomorrow evening (7th.)
                            let no other come on till the 16th. when it may be resumed. in the mean time you may forward what will be accumulating
                            with you for the Secretary of state & myself by the mail-stages as usual. I salute you with esteem
                        
                            Th : Jefferson
                            
                        
                    